--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION COPY


HEADS OF AGREEMENT

These Heads of Agreement (this “Heads of Agreement”), dated October 11, 2010
(the “Effective Date”), is entered into by and among CAMAC Energy Inc, a
Delaware corporation (“CEI”), CAMAC Energy Holdings Limited, a Cayman Islands
company (“CEHL”), Allied Energy Resources Nigeria Limited (“Allied”), and CAMAC
International (Nigeria) Limited (“CINL,” and together with CEHL and Allied,
“CAMAC”). CEI, CEHL, Allied and CINL are sometimes referred to herein
collectively as the “Parties” or individually as a “Party.”

RECITALS

WHEREAS, on August 6, 2010, CEI and CAMAC entered into a Memorandum of
Understanding (the “MOU”), regarding CEI’s intention to enter into a proposed
transaction (the “Transaction”) pursuant to which CEI would acquire from CEHL of
(i) all of the interest currently held by CEHL’s two wholly-owned subsidiaries,
Allied and CINL, in that certain Production Sharing Contract (the “PSC”), dated
July 22, 2005, by and between Allied, CINL, and Nigerian AGIP Exploration
Limited (“NAE”), which PSC relates to those certain Oil Mining Leases 120 and
121 granted to Allied by the Federal Republic of Nigeria, commencing on February
27, 2001, and of which CAMAC currently holds a sixty percent (60%) participating
interest (“OML 120/121”); and (ii) the joint and several obligations of CINL and
Allied to NAE under the PSC, subject to those rights and obligations that are,
by law, required to remain with Allied (the foregoing interests and obligations
shall be referred to herein as the “Contract Rights”);

WHEREAS, in consideration for the transfer of the Contract Rights to CAMAC
Petroleum Limited, a wholly-owned Nigerian subsidiary of CEI (“CPL”), the
Parties agreed that CEHL (or its assignee) would receive such consideration to
be agreed by the Parties;

WHEREAS, pursuant to the MOU, the Parties agreed that CINL, Allied and NAE would
enter into a Novation Agreement (the “Novation Agreement”) pursuant to which (i)
CINL and Allied shall novate to CPL their respective participating interests in
and all rights and obligations under the PSC (other than in relation to the Oyo
Asset previously acquired by CEI from CAMAC on April 7, 2010, and those rights
and obligations that are, by law, required to remain with Allied), and (ii) CPL
shall assume the joint and several obligations of CINL and Allied under the PSC,
other than those obligations that are, by law, required to remain with Allied);
and

WHEREAS, following further evaluation of the Contract Rights, CEI has offered,
and CAMAC has agreed upon, the definitive and binding essential terms of the
Transaction as set forth herein.

1

--------------------------------------------------------------------------------

EXECUTION COPY

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Parties agree as follows:

  1.

Transaction Structure. The Transaction shall be structured as an acquisition of
the Contract Rights assets of CAMAC by CEI through its wholly-owned Nigerian
subsidiary, CAMAC Petroleum Limited (“CPL”), in exchange for cash and/or Common
Stock of CEI (“Shares”) upon the achievement of certain milestones and at CEI’s
election as follows:

            a.

Closing of Transaction: Within 15 days of the closing of the Transaction, CEI
shall pay to Allied $5 million (the “Closing Cash Consideration”);

         b.

First Milestone: Upon commencement of drilling of the first well outside of the
Oyo Field (as defined in the Purchase and Sale Agreement, dated November 18,
2009, as amended, by and between the Parties (the “PSA”), and hereinafter
referred to as the “Oyo Field”) under the PSC, CEI may elect to retain the
Contract Rights (the “First Milestone Option”) upon payment to Allied of $5
million (either in cash, or at Allied’s option, in Shares) (the “First Milestone
Consideration”);

         c.

Second Milestone: Upon discovery of hydrocarbons outside of the Oyo Field under
the PSC in sufficient quantities to warrant the commercial development thereof,
CEI may elect to retain the Contract Rights (the “Second Milestone Option”) upon
payment to Allied of $5 million (either in cash, or at Allied’s option, in
Shares) (the “Second Milestone Consideration”);

         d.

Third Milestone: Upon the approval by the Management Committee (as defined in
the PSC) of a Field Development Plan with respect to the development of non-Oyo
Field areas under the PSC, as approved by CEI, CEI may elect to retain the
Contract Rights (the “Third Milestone Option”) upon payment to Allied of $20
million (either in cash, or at Allied’s option, in Shares) (the “Third Milestone
Consideration”); and

         e.

Fourth Milestone: Upon commencement of commercial hydrocarbon production outside
of the Oyo Field under the PSC, CEI may elect to retain the Contract Rights
(with no additional milestones or consideration required thereafter following
payment in full of the Fourth Milestone Consideration, as defined below) (the
“Fourth Milestone Option,” and together with the First Milestone Option, the
Second Milestone Option, and the Third Milestone Option, the “Milestone
Options”) upon payment to Allied, at Allied’s option of (i) $25 million in
Shares, or (ii) $25 million in cash through payment of up to 50% of CEI’s net
cash flows received from non-Oyo Field production under the PSC (the “Fourth
Milestone Consideration,” and together with the Closing Cash Consideration,
First Milestone Consideration, Second Milestone Consideration, and Third
Milestone Consideration, the “Consideration”).

2

--------------------------------------------------------------------------------

EXECUTION COPY


Notwithstanding anything to the contrary herein, if, at any time that an
opportunity for CEI to exercise a Milestone Option occurs, CEI elects not to
exercise such Milestone Option, then all the Contract Rights will automatically
revert back to CAMAC without any compensation due to CEI and with Allied
retaining all Consideration paid by CEI to date.

Notwithstanding the above, CEI shall not assign or transfer any of its interest
in the PSC without first obtaining the consent of Allied and paying all
remaining amounts that would have been due to Allied had CEI exercised all
options set forth above.

For purposes of the Agreement, the purchase price per Share shall be calculated
as the 30 day weighted average closing sale price per share of CEI’s Common
Stock, as quoted by NYSE Amex (or other national exchange that CEI may be listed
upon at such time), measured back from the first business day prior to the
occurrence of the applicable Milestone Option event.

In the event that the PSC is terminated by any party after the Effective Date,
Allied shall be obligated to fulfill the obligations of NAE under the PSC or
secure a third party acceptable to CEI to do the same, and shall obtain such
instruments, assignments, certificates, notices, statements, consents,
agreements, deeds, papers and documents, as necessary to give CEI the same
rights and obligations with respect to the Contract Rights as provided under
these Heads of Agreement.

The Parties agree that Section 8.8 and Article X of the PSA (as defined below)
are incorporated by reference herein as if they were included herein.

  2.

Purchase and Sale Agreement. The parties hereto shall prepare and enter into a
purchase and sale agreement (the “Agreement”) to reflect the terms of these
Heads of Agreement in further detail and shall endeavour to sign such Agreement
as soon as possible but in any event on or before November 30, 2010.

        3.

Terms of the Transaction. The Parties hereto make the following representation
and warranties with respect to the Transaction, and the proposed Agreement will
contain representations and warranties usual and customary for transactions of
this nature, including the following:

            A.

CEHL represents and warrants that:

        

(1) it has the power and authority to enter into these Heads of Agreement, the
Agreement, and consummate the Transaction detailed herein;

(2) the Transaction will not violate or conflict with any agreement to which
CAMAC is a party or result in a default by any party thereunder;

(3) there are no legal or regulatory actions outstanding or, to its knowledge,
pending against CAMAC or any other parties to the PSC or OML 120/121;

(4) no consent is needed for the Novation of the PSC by CAMAC to CPL;

(5) CAMAC has, and upon the novation, CPL will have, good and valid title to the
interest in OML 120/121 that is being transferred under the Novation Agreement,
and at closing of the Transaction this interest shall be free and clear of any
liens, except for certain permitted liens to be set forth in the Agreement;

(6) CAMAC’s rights and obligations under the PSC and OML 120/121 constitute all
the material contracts and asset rights used by CAMAC with respect to OML
120/121;

(7) the PSC and the OML 120/121 are each in full force and effect;

(8) there are no contracts, agreements or other instruments regarding the
interests to be transferred by which CAMAC is bound, except for the PSC and OML
120/121 themselves and as specifically set forth in the Agreement;

(9) except as provided in the PSC or the OML 120/121, there are no outstanding
commitments to make capital expenditures with respect to the assets that will be
transferred that are binding on CAMAC, and there are no bonds, letters of
credit, guarantees, deposits or other security furnished by CAMAC or any
affiliate of CAMAC relating to OML 120/121 that will require expenditures in
excess of $100,000; and

(10) CAMAC’s and interests in the PSC and OML 120/121 are not subject to any
preferential rights to purchase, rights of first opportunity or similar rights,
or any required third party consents to assignment that may be applicable to the
Transaction other than as may be specified in the PSC or OML 120/121 and as may
be provided in the Right of First Refusal Agreement, dated April 7, 2010 by and
between CEI and CAMAC.

3

--------------------------------------------------------------------------------

EXECUTION COPY


    B.

CEI represents and warrants that:

         (1) it has the power and authority to enter into these Heads of
Agreement, the Agreement, and consummate the Transaction as detailed herein; 
          (2) the Transaction will not violate or conflict with any agreement to
which it or any of its subsidiaries is a party or result in a default by any
party thereunder; and           (3) there are no legal or regulatory actions
outstanding or, to its knowledge, pending against it, its subsidiaries or any
other parties to the production sharing contracts, joint venture agreements,
licenses, leases, and other ventures of which CEI or its subsidiaries are
participants or other material agreements to which CEI or its subsidiaries are
legally bound (the “CEI Contracts”).           

 

        4.

Condition to Closing. The closing of the Transaction shall be contingent upon
the satisfaction of the following conditions, and the Agreement will contain
these conditions to closing and such other conditions as usual and customary for
transactions of this nature, including those conditions that CAMAC would require
of CEI, and those conditions CEI would require of CAMAC:

 * Payment of the Closing Cash Consideration to Allied.

 * Receipt of all necessary approvals, if any, from third parties and
   governmental authorities having jurisdiction over the matter or matters in
   question, including the U.S. Securities and Exchange Commission, and any
   other foreign and domestic required parties and government entities.

4

--------------------------------------------------------------------------------

EXECUTION COPY


 * Entry by CPL, CINL, Allied and NAE into a Novation Agreement in a form
   satisfactory to CEHL and CEI, which agreement shall include a waiver by NAE
   of the enforcement of Section 8.1(e) of the PSC and its agreement that,
   notwithstanding anything to the contrary contained in the PSC, the profit
   sharing allocation set forth in the PSC shall be maintained after the
   consummation of the Transaction.

 * Entry by CEI and Allied into a registration rights agreement with respect to
   the Shares in a form satisfactory to CEI and Allied.

 * The revision of the Oyo Field Agreement, dated April 7, 2010, by and among
   CPL, CEHL and Allied, in order to remove certain indemnities with respect to
   Non-Oyo Operating Costs (as defined therein), provided, however, that the
   indemnities set forth in Sections 3.1(b) and (d) thereunder shall remain in
   full force and effect.

 * There shall be no effective injunction, writ or preliminary restraining order
   or any order of any nature issued by a governmental authority of competent
   jurisdiction prohibiting the Transaction, and no proceeding or lawsuit shall
   have been commenced by any governmental authority that is reasonably likely
   to result in any such injunction, writ or preliminary restraining order or to
   otherwise prohibit or make illegal the consummation of the Transaction.

 * Accuracy of the representations and warranties made by the parties in the
   Agreement, performance of and compliance with all covenants of the parties in
   the Agreement, and the execution and delivery of certificates of the parties
   certifying these matters as of the date of closing of the Transaction.

 * Such other closing conditions as the parties reasonably require.

 * Execution and delivery of all other agreements and instruments reasonably
   necessary to consummate the Transaction.

 * Delivery by CAMAC to CEI of copies of all documents, computer files, records,
   data and other materials in CAMAC’s possession, including, but not limited
   to, such materials necessary or otherwise reasonably requested by CEI in
   order for CEI to undertake field development planning, all such material to
   be in “as-is” condition (collectively, “Data”).

 * Delivery by CAMAC to CEI of two (2) SMT geophysical workstations located in
   Houston, Texas, and two (2) SMT geophysical workstations located in Lagos,
   Nigeria, including corresponding Micro Seismic Technology Geophysical
   software (SMT) and Petrel software and licenses, to the extent such software
   licenses are assignable or transferrable by CAMAC to CEI, and all in “as-is”
   condition (the “G&G Workstations”).

5

--------------------------------------------------------------------------------

EXECUTION COPY


 * Delivery by CAMAC to CEI of one (1) engineering workstation located in Lagos,
   Nigeria, including corresponding engineering software and licenses, to the
   extent such software licenses are assignable or transferrable by CAMAC to
   CEI, and all in “as-is” condition (the “Engineering Workstation,” and
   together with the Data and G&G Workstations, the “Deliverables”). In the
   event the Contract Rights revert back to CAMAC as described in Section 1
   above, CEI shall return all Deliverables to CAMAC in “as-is” condition as of
   such time.

  5.

Governing Law. These Heads of Agreement will be governed by and construed under
the laws of the State of Texas without regard to conflicts of law principles.

        6.

Binding Agreement. These Heads of Agreement are intended by the Parties to
create a binding agreement between the Parties with respect to the subject
matter hereof, and the Parties agree to endeavor to prepare and enter into the
Agreement to reflect the terms of these Heads of Agreement in further detail and
shall endeavour to sign such Agreement as soon as possible but in any event on
or before November 30, 2010.

These Heads of Agreement supersedes in its entirety the MOU and any previous
discussions between the parties, which previous discussions shall have no
further force and effect.

These Heads of Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original instrument, but all of which together
shall constitute but one and the same Heads of Agreement.

 

[SIGNATURE PAGE FOLLOWS]


6

--------------------------------------------------------------------------------

EXECUTION COPY


> The Parties hereby execute these Heads of Agreement as of the Effective Date
> first written above.

CAMAC ENERGY INC.

By: /s/ Byron Dunn____________________
             Byron Dunn
             President and Chief Executive Officer

CAMAC ENERGY HOLDINGS LIMITED

By:_/s/ Dr. T. Fahm__________________

Name: Dr. T. Fahm                                              

Title: Director                                                      

CAMAC INTERNATIONAL (NIGERIA) LIMITED

By:_/s/ Kamoru Lawal_________________         

Name: Kamoru Lawal                                         

Title: Director                                                      

ALLIED ENERGY RESOURCES NIGERIA LIMITED

By:_/s/ Kamoru Lawal________________

Name: Kamoru Lawal                                        

Title: Director                                                     

7

--------------------------------------------------------------------------------